Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 1 of 20

Jay H. Berg, Esq CORIGINAL

(jb5510)

Cornicello, Tendler, Baumel-Cornicello, LLP
Two Wall Street, 20 Floor

New York, NY 10005

T. 212-994-0260

F, 212-994-0268

Counsel to Petitioner Laura Langford

UNITED STATES DISTRICT

SOUTHERN DISTRICT OF NEW YORK

x

In the Matter of the Arbitration Between : Docket No.: 1:20-cv-04980-LJL

 

LAURA LANGFORD,
Petitioner,
-and -
DIANA BECK,

Respondent.

 

MEMORANDUM OF LAW IN SUPPORT OF PETITIONER’S
MOTION TO CONFIRM ARBITRATION AWARD, AND APPLICATION FOR
ATTORNEYS’ FEES AND COSTS
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 2 of 20

 

TABLE OF CONTENTS
PRELIMINARY STATEMENT ...0.0..cecceesssccessseseseseseseseseseseseseseesacessesceesessessensesessessaseneveees 1
STATEMENT OF CASE ..o.cecccccssesssesesesescssssersssneressessessenserescseneesssesssenesesesseessesessenssegs 2
Background Facts... cece scscsseeesssescscssssssesssseessessesseerssneceesesssessensseneseeeeseenenes 2
The Arbitration... ieee eet ee eecececresescenssecesssseeeessessseesssecseeseeneeseeeses 3
ARGUMENTS AND AUTHORITIES... seseeeseeeserenensreneneensesseneseeesneerenssnseness 5
A. This Court has subject matter jurisdiction to decide the motion.......... 3
B. The motion is timely, and vente iS Proper .......ccccccceeeeeseeteeseeeeeees 6
C. The Award should be confirmed ............ eee eee eteeerseeeseeecnenersseeaneeees 8
1. The Award was fully justified... sees eee eee eeceesteecneee senses 8

2. Respondent was afforded a full and fair opportunity
to present her case but failed to dO SO... eeeseseeeeeeeeteseeeeneereeeaenes 10

D. Petitioner is entitled to recover her reasonable attorneys’ fees
for Making this MOON... ccc eessseeeneeete estes 11

CONCLUSION .... ccc ceceeccsscceceeseceseeeseesneesecensaeeseeesassaecaaseaasseecoussaeesasesasneceeseseteeeeteateneeeates 14
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 3 of 20

TABLE OF AUTHORITIES

Cases Page

Amazon Servs. LLC v. Techfrys Corp.,
2019 U.S. Dist. LEXIS 94498 (S.D.N.Y. Jurne 4, 2019) ....cccccsseccstscesesesesnsseseseseeeenees 7

Andros Compania Martima S.A. v. Marc Rich & Co., A.G.
579 F.2d 691 (2°49 Cir, 1978) ...cesccesesesscessecessssessnscsnsessenensenensenseenssessesssseeeseasseaseeeees 8

Bisnoff v. King,
154 F. Supp 2d 630 (S.D.N.Y. 2001)... .cceccessesseseseetesseeseenesneseserssteneneseenenenesseneneneneeees 8

County-Wide Ins. Co. v. Harnett,
426 F. Supp 2d 1030 (S.D.N.Y. 1977) ...ceccsesssessssesessesesseseessenesessescsessseseseessteeeeneeenes 11

D.H. Blair & Co. v. Gottdiener,
A462 F.3d 95 (224 Cir, 2005) oo. ccs eccsssessessesscssesssesseestseseessenesersnseeesesesesensnenesseseseaeess 7

Drywall Tapers & Pointers Local Union 1974 v. Bronx Base Builder’s Ltd.,
2019 U.S. Dist. LEXIS 6438 (S.D.N.Y. January 14, 2019) oc cecesseserererereeeeeeeesees 11

Elite, Inc. v. Texaco Panama, Inc.,
777 F. Supp 289 (S.D.N.Y. 1991) .oscecccecesseseseesecseseetcsesecnesecnseeeeneasenensessesseneesseetenenenees 11

First Nat'l Supermarkets v. Retail, Wholesale & Chain Store Food
Emples. Union Local 388, 118 F.3d 892, 898 (224 Cir. 1997) ......scesecseeseseeeeeeteseeseneneeees 13

Folkways Music Publrs, Inc. 0. Weiss,
989 F.2d 108 (2°49 Cir. 1993) oc eessecescsssssesesesesessseecsssesesssesesesssesesesesesessrenssnsesneessseseanas 8

Hoteles Condado Beach v. Union de Tronquistas Local 901,
763 F.2d 34 (18t Cir, 1985)... eeceeseeeesesesssseasssesssessesevssesesssseeessseassseeeeseseeseeesesenssenseens 8

Interchem Asia 2000 PTE Ltd. v. Oceana Petrochemicals AG,
373 F. Supp 2d 340 (S.D.N.Y. 2003) .....cesscsesessseesesenesseessesensseeterssssseecsnenenenseasaeeseeenens 7

International Chemical Workers Union, Local 227 v. BSAF Wyandotte Corp.,
774 F.2d 43 (294 Cir. 1985) oo. cececesesseeescsessesseescssssessseessseneesessteeeseesseseasesesssenesensneey 12

Kolel Beth Yechiel of Tartikov, Inc. v. YLL Irrevocable Trust,
729 F.3d 99 (24 Cir. 2013) oo ecccecsssessseeseeesessessessesssesesssssnesesseesnseenessasssseeeseeeeeeeeeesennes 8

ii
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 4 of 20

Lyeth v. Chrysler Corp.,
929 F.2d 891 (294 Cir.) voce cccesssssssessesseeeseseeeessenesescenessssessnessesesseneceseneeseseenes 10, 11

Morrisey v. Brewer,
408 US. 471, 33 L.Ed.2d 484, 92S. Ct. 2593 (1972)... eeeceeseesesetesesestseeesenessneneees 10

National Bulk Carriers, Inc. v. Princess Management Co.,
597 F.2d 819 (274 Cir, 1979) ooeeeseccsssesesssssssseccscssesessseecssesensneessseseneesseasseeeseeeeseeesesenee 8

Nat'l Cas. Co. v. Resolute Reinsurance Co.,
2016 U.S. Dist. LEXIS 38797 (S.D.N.Y. March 24, 2016) ......ccccsessssteestseeenseeees 6,7

N. Am. Thought Combine, Inc. v. Kelly,
249 F, Supp. 2d 283 (S.D.N.Y. 2003)... ccsccessccscessesssssssesressneeseseessseseneeessressseeentnenesenes 6

Ottley v. Schwartzberg,
819 F.2d 373 (224 Cir, 1987) ccccceccscssssssssssssseseessecerssseesesessseenenesseesssssesesseeensseceseeseenes 8

Page Int’l Ltd. v. Adam Maritime Corp.,
53 FB. Supp 2d 591 (S.D.N.Y. 1999)... ccccccssesesesssessssesesesecescesssenenesseseseseseseseseeanenenes 11

Perpetual Secs., Inc. v. Tang,
29 F.3d 132 (294 Cir. 2002) w..ccccecsscssssecesssseseeesessseecsssenesseeesenenssssessseesesessneessenesesaeseneess 5

Photopaint Techs., LLC v. Smartlens Corp.,
335 F.3d 152 (224 Cir, 2003) oo. ec eceeceeseeeereeeeseeeeeeensseeseeseseseecseseesseseeeeeneerseenineey 7

Rich v. Spartis,
516 F.3d 75 (294 Cir, 2008) oo. eeeceeecscseseessesesnesesssesesseesesssessseeessseasesassseeesseeeessnaseneass 8

Sierra v. Bally Total Fitness Corp.,
2007 U.S. Dist. LEXIS 23729 (E.D.N.Y. March 30, 2007) .....c.ecessssssssssessesseeseseseees 6

Tempo Shain Corp. v. Bertek, Inc.,
120 F.3d 16 (224 Cir, 1997) oes eset cesescsceceseesessneessesneseeesssesseeseeseseesseeeeneeaseneeses 8

Trs. Of the N.Y. Dist. Council of Carpenters Pension Fund v. Stop & Work Constr,
2018 U.S. Dist. LEXIS 2331 (S.D.N.Y. January 5, 2018) 0.0... cessseeteseteseeeeeeeneneees 13

Universal Computer Servs. v. Dealer Servs.,
2003 U.S. Dist. LEXIS 12237 (E.D.NLY. July 17, 2003)... cesses sees sseeeeeceeneees 12

ill
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 5 of 20

Statutes
28 U.S. Code §1332 (a)(1)

28 US. Code §1332 (b)....

28 U.S. Code §1332 (e)....

9 US. Code 89...

eee reek eee eee ee EEO HEE ETE EOE EOE HHT eR AO eADDEDOEDOSETTDESELOOSESOREEHOCH OOO EERESED OEE DE DOOOS

SrPrrrrrerrrerrerrrrerrrr Terre rrer eres ricer rrr errr ieee ee

iv
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 6 of 20

PRELIMINARY STATEMENT

 

Laura Langford (“Petitioner”), respectfully submits this memorandum of law in
support of her motion to confirm an award of arbitration (the “ Award”) entered by Amy
K. Eckman, Esq. (the “ Arbitrator”) on February 27, 2020.

The Arbitrator awarded Petitioner exclusive possession of condominium unit 5D
(the “Condominium Unit”), in the building known as and located at 437 West 38" Street,
New York, NY (the “Building”). The Condominium Unit is jointly owned by Petitioner
and respondent Diana Beck (“Respondent”) as tenants-in-common but is occupied solely
by Respondent.

The Arbitrator also awarded Petitioner a lien against Respondent’s ownership
interest in the Condominium unit, in the amount of $35,619.94, for payments for common
charges, assessments, and real estate taxes for the Condominium Unit (the “Necessary
Payments”) that Petitioner made on Respondent's behalf.

The Arbitrator also awarded Petitioner legal fees and related costs in the amount
of $31,288.85, and the costs and fees for the arbitration, in the amount of $11,012.50.
Respondent was directed to pay those sums to Petitioner within 30 days of the date of the
Award. she did not.

Upon information and belief, the Award was delivered to Respondent on
February 27, 2020, by the American Arbitration Association (“AAA”). A copy was also

mailed to her by Petitioner’s counsel on March 13, 20120. To date, Respondent has not
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 7 of 20

paid Petitioner the legal fees, the arbitration fees, and the related costs awarded by the
Arbitrator. Nor has she delivered possession of the Condominium Unit to Petitioner.

STATEMENT OF THE CASE

 

Background Facts

As set forth in the petition (the “Petition”), and the affidavit of Jay H. Berg (the
“ Affidavit’) in support of the Petition, this proceeding is based on Respondent's default
of a real estate agreement (the “Agreement”) entered into between Petitioner and
Respondent on May 26, 2005. Respondent, who, at the time, was the tenant of the
Condominium Unit, had been offered the opportunity to purchase it at a price below fair
market value. Because Respondent needed to stay in the Condominium Unit but lacked
the funds necessary to purchase it, she turned to Petitioner. Petitioner paid the purchase
price of $354,002. Petitioner and Respondent thereafter took title to the Condominium
Unit as tenants in common.

It was agreed that Respondent would continue to reside in the Condominium Unit
and pay the monthly common charges and assessments, as well as the quarterly real
estate taxes (defined heretofore as the “Necessary Payments”). It was further agreed that
when the Condominium Unit was sold, Petitioner would be entitled to recover the
$354,002 that she had put up to purchase the Condominium Unit, plus 25% of any profits
realized above that amount.

Respondent subsequently defaulted on making the Necessary Payments. As a
result, Petitioner was compelled to make them on her behalf. Petitioner therefore served

Respondent with a notice of default (the “Notice of Default’), in accordance with
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 8 of 20

Paragraph 7(e)(iii) of the Agreement. The Notice of Default advised Respondent that
unless she repaid Petitioner for the Necessary Payments Petitioner had made on her
behalf within five days of the date of the Notice of Default, she would have to vacate the
Condominium Unit within 60 days of receipt of the Notice of Default. The Notice of
Default further advised Respondent that if she failed to repay the Necessary Payment
and further failed to vacate the Condominium Unit, Petitioner would file for binding
arbitration pursuant to Paragraph “14” of the Agreement.

Respondent failed to repay the Necessary Payment and further failed to vacate
the Condominium Unit. Petitioner therefore served Respondent with a demand for
arbitration (the “Demand for Arbitration”).

The Arbitration

The Demand for Arbitration was served on the Respondent on June 12, 2019 and
mailed to AAA on June 14, 2019. Respondent was given until July 2, 2019 to submit an
Answer to the Demand. She did not. Nor did she request a different venue than the one
listed in the Demand for Arbitration (which was Manhattan), or respond to AAA’s
request to select an Arbitrator from a list provided by AAA, or oppose any of Petitioner’s
choices for the Arbitrator.

On August 2, an Arbitrator was appointed from a list submitted by Petitioner. On
September 10, 2019, the Arbitrator held a Preliminary Telephonic Management Hearing
(“PTMH”) with Petitioner’s counsel and a representative from AAA. Respondent did not

participate in the PTMH despite notification of the date and time by AAA.
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 9 of 20

As a result of the PTMH, the Arbitrator entered a scheduling order (the
“Scheduling Order”) setting, inter alia, a date for an evidentiary hearing (the Evidentiary
Hearing”) on Petitioner’s claims. The date chosen was December 4, 2019. The time was
set at 10:00 a.m. The place selected was the offices of Petitioner's counsel, at Two Wall
Street, New York, NY. AAA sent copies of the Scheduling Order, and the Notice of
Hearing, to Petitioner, and, upon information and belief, to Respondent.

The Arbitrator also asked Petitioner’s counsel to try to contact Respondent.
Petitioner’s counsel therefore retained a private investigator (the “P.I”). The P.1.’s efforts
to contact Respondent were unsuccessful. (As were Petitioner's counsel's efforts to try to
contact Respondent.)

Thereafter, on September 24, 2019, Petitioner filed a statement of claim (the
Statement of Claim”) with AAA. On November 15, 2020, Petitioner provided AAA with
copies of the documents she intended to introduce at the Evidentiary Hearing. Copies
were also sent to Respondent, together with a letter reminding her of the date, time, and
place of the Evidentiary Hearing. Respondent did reply. Nor did Respondent submit any
of her own documents to AAA.

The Evidentiary Hearing was held, as scheduled, on December 4, 2020.
Respondent appeared via Skype from Hamburg, Germany, where she was working.
Respondent did not appear at the Evidentiary Hearing.

At the Evidentiary Hearing, Petitioner submitted proof showing that she had paid
the common charges and assessments for the Condominium Unit for fifteen months,

commencing in January 2018, and ending in March 2019. Petitioner further submitted
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 10 of 20

proof that she had the real estate taxes fort the condominium Unit for seven quarters,
commencing July 2017, and ending January 2019. Petitioner testified that none of the
common charges and assessments that she paid on behalf of Respondent, and none of the
real estate taxes that she also paid on Respondent's behalf, were ever reimbursed by
Respondent.

Following the Evidentiary Hearing, the Arbitrator entered two post-hearing
scheduling orders (the “Post-Hearing Scheduling Orders”). Petitioner complied with
both Post-Hearing Scheduling Order. Respondent did not respond to either of
Petitioner’s submissions.

ARGUMENTS AND AUHTHORITIES

 

A. This Court has subject matter jurisdiction to decide the motion.

The Federal Arbitration Act (“FAA” or “the Act”), 9 U.S. Code §1 et. seq., does not,
in and of itself, confer federal subject matter jurisdiction to confirm, vacate, or modify an
arbitration award. For a federal court to entertain such a proceeding, there must be an
independent basis for jurisdiction. Thus, the case must either present a federal question
apart from the Act, or there must be diversity jurisdiction. Perpetual Secs., Inc. v. Tang, 29
F.3d 132, 136 (24 Cir. 2002).

For diversity jurisdiction to exist, the parties must be citizens of different states.
28 U.S. Code §1332(a)(1). Here, Petitioner is a citizen of the state of Nevada, and
Respondent is a citizen of the state of New York. The first criterion for diversity

jurisdiction has therefore been met.
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 11 of 20

In addition, the amount in controversy cannot be less than $75,000. 28 U.S. Code
§1332(b). In determining the amount in controversy in proceedings to confirm an
arbitration award, the courts in the Southern District of New York employ two methods.
One method is to look to at the amount in the demand for arbitration. Nat'l Cas. Co. v.
Resolute Reinsurance Co., 2016 U.S. Dist. LEXIS 38797 at * 5-7 (S.D.N.Y. March 24, 2016).
The other method is to look to the amount awarded by the arbitrator. N. Am. Thought
Combine, Inc. v. Kelly, 249 F. Supp. 2d 283, 285 (S.D.N.Y. 2003). No matter which method
is employed in this case, the result is the same. The amount in controversy at least $75.000.
Sierra v. Bally Total Fitness Corp., 2007 U.S. Dist. LEXIS 23729 at * 13-14 (E.D.N.Y. March
30, 2007).

Petitioner's Demand for Arbitration sought $188,000. The amount awarded was
$77,921.29, broken down as follows: $35,619.94 for unreimbursed common charges,
assessments, and real estate taxes; $31,288.85 for attorneys’ fees and related costs; and
$11,012.50 for arbitration costs and fees. Thus, the second criterion for diversity
jurisdiction has also been met.

B. The motion is timely, and venue is proper.

Section 9 of the FAA states, in relevant part, that “if the parties in their agreement
have agreed that a judgment of the court shall be entered upon the award made pursuant
to the arbitration, then at any time within one year after the award is made any party to
the arbitration may apply to the court...for an order confirming the award.” 9 U.S. Code

§9. The Second Circuit has construed that language as “impos[ing] a one-year statute of
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 12 of 20

limitations on the filing of a motion to confirm an arbitration award under the AAA.”
Photopaint Techs., LLC v. Smartlens Corp., 335 F. 3d 152, 158 (2"4 Cir. 2003).

Here, the Award was entered and delivered on February 27, 2020. The petition was
filed on June 29, 2020. The motion is therefore timely. Interchem Asia 2000 PTE Ltd. V.
Oceana Petrochemicals AG, 373 F. Supp 2d 340, 246 (S.D.N.Y. 2003).

Section 9 of the FAA further states, in relevant part, that “[i]f no court is specified
in the agreement of the parties, them such application may be made to the United States
court in and for the district within which such award was made.” 9 U.S. Code 89. See also,
D.H., Blair & Co. v. Gottdiener, 462 F.3d 95, 105 (274 Cir. 2005), holding that “FAA’s venue
provision must be read permissively to allow a motion to confirm, vacate, or modify an
arbitration award either where the award was made or in any district proper under the
general venue statute [citations omitted].”

Paragraph “14” of the Agreement states that “[al[ny controversy or claim arising
out of or relating to this [Agreement] , or the breach thereof, shall be settled by arbitration
in accordance with the Commercial Arbitration Rules of the American Arbitration
Association, and judgment upon the award rendered by the Arbitrator(s) may be entered
in any Court having jurisdiction thereof.” Inasmuch as no court is specified, and
inasmuch as the Award was made in New York, and inasmuch as this Court has subject
matter jurisdiction to confirm the Award, venue is properly placed in the Southern
District of New York. Nat'l Cas. Co. v. Resolute Retnsurance Co., 2016 U.S. Dist. LEXIS 38797
at *4. Amazon Servs. LLC v. Techfrys Corp., 2019 U.S. Dist. LEXIS 94498 at * 15, footnote 4

(S.D.N.Y. June 4, 2019).
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 13 of 20

C. The Award should be confirmed.

The district court's role in reviewing a petition to confirm an arbitration award is
extremely limited. The reason for that is to promote “the twin goals of arbitrations,
namely, settling disputes efficiently and avoiding long and expensive litigation.”
Folkways Music Publrs, Inc. v. Weiss, 989 F.2d 108, 111 (24 Cir. 1993). “As long as ‘there is
a barely colorable justification...’” for the award, the petition should be confirmed. Kolel
Beth Yechiel of Tartikov, Inc. v. YLL Irrevocable Trust, 729 F.3d 99, 103-104 (274 Cir. 2013),
quoting Rich v. Spartis, 516 F.3d 75, 81 (274 Cir. 2008).

Further, the arbitrator's award must comply with due process. Each side must be
afforded “an adequate opportunity to present its evidence and argument.” Bisnoff v. King,
154 F, Supp 2d 630, 637 (S.D.N.Y. 2001), quoting Tempo Shain Corp. v. Bertek, Inc.,120 F.3d
16, 20 (2"4 Cir, 1997), citing Hoteles Condado Beach v. Union de Tronquistas Local 901, 763
F.2d 34, 39 (1st Cir. 1985). “Only ‘clear evidence of impropriety’ justifies denial of
summary confirmation.” Ottley v. Schwartzberg, 819 F.2d 373, 376 (2>4 Cir. 1987), citing
National Bulk Carriers, Inc. v. Princess Management Co., 597 F.2d 819, 825 (2"4 Cir. 1979),
quoting Andros Compania Martima S.A. v. Marc Rich & Co., A.G. 579 F.2d 691, 702 (2°¢ Cir.
1978).

Applying those standards here, the Award should be confirmed.

1. The Award was fully justified.

The Arbitrator’s Award was based on a careful consideration of the evidence. It was
based on the terms and conditions of the Agreement, and Respondent's failure to comply

therewith; the Notice of Default that Petitioner served on her on March 14, 2019;
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 14 of 20

Petitioner’s Statement of Claim, dated September 24, 2019; the documents Petitioner
submitted to the Arbitrator prior to the Evidentiary Hearing, at the Evidentiary Hearing,
and after the Evidentiary Hearing, and; the sworn testimony of Petitioner.

As noted above, the Arbitrator award Petitioner exclusive possession of the
Condominium Unit. That Award was in accord with Paragraph 7(d)(ii) of the Agreement,
which states, in pertinent part, that when a party is in default of the Agreement, the non-
defaulting party shall “have exclusive possession of the Property....” Here, the default
was Respondent’s undisputed failure to make at least five of the Necessary Payments
pursuant to Paragraph “5” of the Agreement, and her undisputed failure to reimburse
Petitioner for at least five of the Necessary Payments that Petitioner made on her behalf,
in accordance with Paragraph 7(c) of the Agreement.

The Arbitrator also awarded Petitioner a lien against Respondent’s ownership interest
in the Condominium Unit, in the amount of $35,619.94, for the common charges and
assessments that Petitioner paid from January 1, 2018 through March 1, 2019; and the real
estate taxes from July 2017 to January 2019. The Award was in accord with Paragraph
7(b) of the Agreement, which provides, in pertinent part, that if Petitioner is compelled
to makes any of the Necessary Payments for the Condominium Unit, Petitioner shall have
a lien against Respondent’s ownership in the Condominium Unit for those amounts.

The Arbitrator also awarded Petitioner legal fees and related costs in the amount of
$31,288.85, and arbitration fees and costs in the amount of $11,012.50. The award was
authorized by Paragraph “14” of the Agreement, which provides, in patient part, that the

prevailing party in arbitration is “entitled to an award of arbitration fees, attorney’s fees
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 15 of 20

and related expenses from the other [party].” The Award was based on the invoices for
those fees and related expenses that Petitioner submitted to the Arbitrator.
It therefore cannot be said that there was no colorable basis for the Award.

2. Respondent was afforded a full and fair opportunity to present her case but
failed to do so.

As noted above, Respondent was afforded an adequate opportunity to submit an Answer
to the Demand for Arbitration. She chose not to. Nevertheless, Respondent was not
defaulted by the AAA or the Arbitrator. She was given the opportunity to participate in
the PTMH that was held in September 2029, was given the opportunity to submit
evidence to the Arbitrator prior to the Evidentiary Hearing, was notified of the time,
place, and date of the Evidentiary Hearing, by AAA and by Petitioner’s counsel, and was
given the opportunity to reply to Petitioner’s two Post-Evidentiary Hearing submissions.
Respondent did not avail herself of any of those opportunities.

Moreover, the Arbitrator and AAA went well beyond their constitutional
responsibilities by twice instructing Petitioner’s counsel to make efforts to reach her. As
noted above, Petitioner retained a private investigator (previously identified as the “P.1.”)
to contact Respondent. The P.I. made two attempts to contact Respondent. The first
attempt was made on September 10, 2019. The second attempt was made on January 17,
2020. In addition, Petitioner’s counsel tried to reach Respondent by telephone. All
attempts to contact Respondent were unsuccessful.

In a compulsory arbitration proceeding such as this, “due process is flexible and

calls for such protections as the particular situation demands.” Lyeth v. Chrysler Corp., 929

10
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 16 of 20

F.2d 891, 895 (2"4 Cir.) quoting Morrisey v. Brewer, 408 U.S. 471, 481, 33 L.Ed. 2d 484, 92 S.
Ct. 2593 (1972). If the respondent is provided with “adequate notice, a hearing before an
impartial decision-maker...,” and the right to present evidence and call witnesses, due
process is deemed satisfied Lyeth v. Chrysler Corp., 929 F.2d at 895-896, citing County-Wide
Ins. Co, v. Harnett, 426 F. Supp 2d 1030, 1033 (S.D.N.Y. 1977).

Those safeguards were more than satisfied here. Accordingly, the statutory
requirements for due process were met. D. H. Blair & Co. v. Gottdiener, 462 F.3d at 105.

D. Petitioner is entitled to recover her reasonable attorneys’ fees for making this
motion.

A petitioner moving to confirm an arbitration award is entitled to recover reasonable
attorneys’ fees under two circumstances. The first circumstance is when the agreement
containing the arbitration clause provides for attorneys’ fees. Page Int’l Ltd. v. Adam
Maritime Corp., 53 F. Supp 2d 591, 599 (S.D.N.Y. 1999); Elite, Inc. v. Texaco Panama, Inc., 777
F. Supp 289, 292 (S.D.N.Y. 1991). The second circumstance is when the respondent has
refused to voluntarily abide by the arbitrator’s award without justification. Drywall Tapers
& Pointers Local Union 1974 v. Bronx Base Builder’s Ltd., 2019 U.S. Dist. LEXIS 6438 at * 12
(S.D.N.Y. January 14, 2019). Under either scenario, the Petitioner is entitled to recover
her attorneys’ fees for this motion.

As discussed above, Paragraph “15” of the Agreement states that “” [i[f an Owner [i.e.
Petitioner or Respondent] retains an attorney to institute an arbitration proceeding to
enforce her rights under this Agreement, or to determine the meaning of a disputed term,

she shall, if she prevails, be entitled to an award of arbitration fees, attorney’s fees and

1]
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 17 of 20

related expenses for the other Owner.” In addition, Paragraph “14” of the Agreement
provides that the arbitration award “may be entered in Court having jurisdiction
therefor.” Reading those two paragraphs in tandem evinces the parties’ intentions that
any award of attorneys’ fees are not limited to the arbitration proceeding itself but to any
court proceeding to enforce the award. Universal Computer Servs. v. Dealer Servs., 2003 U.S.
Dist. LEXIS 12237 at *4 (E.D.N.Y. July 17, 2003).

Attorneys’ fees are also available under equitable considerations. International
Chemical Workers Union, Local 227 v. BSAF Wyandotte Corp., 774 F.2d 43, 47 (24 Cir. 1985).
Respondent was advised by the Arbitrator that Petitioner was to have exclusive
possession of the Condominium Unit. She was further directed by the Arbitrator to pay
Petitioner the attorneys’ fees, arbitrator fees, and related fees within 30 days of the date
of the Award. (As noted above, the Award was delivered on February 27, 2020).

Respondent was also advised by Petitioner’s counsel that she was to deliver
possession of the Condominium Unit to Petitioner, and pay Petitioner the arbitration fees,
attorneys’ fees, and related expenses by March 28, 2020. Petitioner’s counsel further
advised Respondent that is she failed to deliver possession of the Condominium Unit to
Petitioner, and/or failed to make the payments, that Petitioner would commence a court
proceeding to enforce the award and would demand that Respondent reimburse her for
costs and attorneys’ fees. It was only after Respondent did not voluntarily comply with
the Award that Petitioner commenced this proceeding. Where, as here, a party does not
voluntary comply with an arbitration award, the party compelled to move for

confirmation of the award is entitled to recover his or her attorneys’ fees and costs. “In

12
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 18 of 20

actions for the confirmation and enforcement of arbitral awards, a court may award
attorneys’ fees if the party challenging the award has ‘refused to abide by an arbitrator’s
decision without justification.’” First Nat’l Supermarkets v. Retail, Wholesale & Chain Store
Food Emples. Union Local 388, 118 F.3d 892, 898 (2"4¢ Cir. 1997).

Petitioner seeks $21,166.40 for her attorneys’ fees and costs for making this motion.
It is respectively submitted that that amount is reasonable. Trs. of the N.Y. Dist. Council of
Carpenters Pension Fund v. Stop & Work Constr., 2018 U.S. Dist. LEXIS 2331 at * 7 (S.D.N.Y.
January 5, 2018). The motion was prepared as if it were a motion for summary judgment.
It had to be prepared that way. Respondent did not appear in or oppose the arbitration
proceeding, and we expect that she will not appear in this proceeding as well. The Second
Circuit has held that a petition to confirm an arbitration award should not be granted on
default but treated as an unopposed motion for summary judgment. D. H. Blair & Co. v.
Gottdiener, 462 F.3d at 109-110. That is why Petitioner’s counsel spent so much time and

effort in preparing this motion.

13
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 19 of 20

CONCLUSION
WHEREFORE, for all of the foregoing reasons, Petitioner respectfully requests that
the Court enter an order confirming the Award, and a judgment in conformity therewith,
together with an order and a judgment awarding Petitioner reasonable attorneys’ fees,
and costs for making this motion ; and a writ of assistance allowing Petitioner to recover

exclusive possession of the Condominium Unit.

Dated: New York, New York
July 10, 2020

Cornicello, Tendler &
Baumel-Cornicello, LLP
Attorneys for Petitioner
Two Wall Street - 20% Floor
New York, New York 10005
T. (212) 994-0260

F, (212) 994-0268

 

Z:\WP\120119-01 (Laura Langford)\ Memorandum of Law.06.22.20.docx

14
Case 1:20-cv-04980-LJL Document 7 Filed 07/29/20 Page 20 of 20
